Citation Nr: 1036482	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for a 
low back disability, characterized as chronic lumbosacral strain, 
scoliosis with lumbar arthritis, and lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1960 to January 
1965.

In June 1999, during the course of the appeal, the Veteran had a 
video conference with the Veterans Law Judge whose signature 
appears at the end of this remand.  

This case has been before the Board on several occasions, the 
last time in September 2009.  At that time, the Board of 
Veterans' Appeals (Board) confirmed and continued the RO's 
assignment of an initial 40 percent rating for the Veteran's 
service-connected low back disability.  

In April 2010, pursuant to a joint motion by the Veteran and VA 
(joint motion), the United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's September 2009 decision and 
remanded the matter to the Board for compliance with the 
instructions in the joint motion.  

After reviewing the record, the Board finds that additional 
development of the record is warranted, prior to further 
consideration by the Board.  Therefore, the case is REMANDED to 
the RO.  VA will notify the Veteran if further action on his part 
is required.


REMAND

In February 2005, during the course of the appeal, the Board 
remanded the case so that the VA Appeals Management Center (AMC) 
in Washington, D.C. could arrange for a special examination by a 
VA orthopedic surgeon to determine the nature and extent of the 
Veteran's service-connected low back disability.  The Board 
outlined seven specific areas which it wanted the examiner to 
consider and comment on.  

As of the Board's 2009 decision, the only VA spinal examination 
conducted after the Board's February 2005 remand focused on the 
Veteran's cervical spine.  Such a deficiency constitutes less-
than-full compliance with instructions in the Board's remand.  

As a matter of law, the Veteran has a right to compliance with 
the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The failure to comply with those orders is 
potentially prejudicial to the Veteran and must be remedied.  
Therefore, the case is remanded for the following actions:

1.  Schedule the Veteran for an examination 
by an orthopedic surgeon, on a fee basis if 
necessary, to determine the level of 
impairment due to the Veteran's service- 
connected low back disability.  All tests and 
studies deemed appropriate by the examiner 
must be performed, any indicated 
consultations must be scheduled.

The claims file, copies of 38 C.F.R. §§ 4.40, 
4.45, 4.59, copies of the previous and 
amended criteria for rating disabilities of 
the spine, effective from September 26, 2003.  
See 68 Fed. Reg. 166, 51454-51458. (August 
27, 2003) and for evaluating intervertebral 
disc syndrome and lumbosacral strain, 
effective from September 23, 2002. See 67 
Fed. Reg. 54345-54349 (June 24, 2002), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.

The examiner must verify that that the claims 
file was, in fact, made available and was 
reviewed in conjunction with the examination.
The examiner must address the following 
medical issues:

(a)  Does the service-connected low back 
disability involve only the nerves, or 
does it also involve the muscles and joint 
structure?

(b)  Does the service-connected low back 
disability cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?

If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
chronic low back pain, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected chronic low back pain, 
or the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected chronic low back pain.

(d)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low back 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem(s) creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected low back disability.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

(e) Is the Veteran's low back disability 
manifested by: (1) muscle spasm, guarding, 
or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, 
or vertebral body fracture with loss of 50 
percent or more of the height; (2) muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; (3) 
unfavorable ankylosis of the entire spine; 
(4) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least one week but less 
than 2 weeks during the past 12 months; 
(5) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 2 weeks but less than 
4 weeks during the past 12 months; (6) 
intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 4 weeks but less than 
6 weeks during the past 12 months; and/or 
(7) intervertebral disc syndrome with 
incapacitating episodes having a total 
duration of at least 6 weeks during the 
past 12 months.

(f)  The examiner is asked to comment on 
whether range of motion was performed with 
or without symptoms such as pain (whether 
or not irradiates), stiffness, or aching 
in the area of the spine affected by 
residuals of injury or disease.
(g)  The examiner is asked to take into 
account the notes listed below which have 
been added following diagnostic code 5237 
for lumbosacral or cervical strain.

Note (1):  Evaluate any associated 
objective neurological abnormalities, 
including, but not limited to, bowel 
or bladder impairment, separately, 
under an appropriate diagnostic code.

Note (3):  In exceptional cases, an 
examiner may state that because of 
age, body habitus, neurologic 
disease, or other factors not the 
result of disease or injury of the 
spine, the range of motion of the 
spine in a particular individual 
should be considered normal for that 
individual.  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range 
of motion is normal for that 
individual will be accepted.

Any opinions expressed by the examiner must 
be accompanied by complete rationale.  If the 
examiner is unable to do so, without resort 
to speculation, he or she should so state.  

The Veteran is advised that it is his 
responsibility to report for the 
aforementioned examination and to cooperate 
in the development of his claim.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  
In the event that the Veteran does not report 
for the examination, the RO must associate 
documentation with the claims folder which 
shows that notice scheduling the examinations 
was sent to his last known address.  It 
should also be indicated whether any notice 
that was sent to the Veteran was returned as 
undeliverable.

2.  When the actions requested in Part 1 have 
been completed, undertake any other indicated 
development. Then readjudicate the issue of 
entitlement to an initial rating in excess of 
40 percent for a low back disability, 
characterized as chronic lumbosacral strain, 
scoliosis with lumbar arthritis, and lumbar 
radiculopathy.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action. 

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The RO must ensure that all directed factual and medical 
development as noted above is completed.  In the event that the 
examination report does not respond to the inquiries in the 
REMAND or does not contain sufficient detail, the RO must return 
of the report to the examiner for corrective action. See 38 
C.F.R. § 4.2  

It must be emphasized that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as those 
of the appellate courts.  Compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).
The Veteran need take no action unless he is notified to do so.  
However, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


